Citation Nr: 1753488	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 915A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating for an acquired psychiatric disorder higher than 50 percent prior to July 17, 2012, and higher than 70 percent beginning July 17, 2012, on an extraschedular basis only.


REPRESENTATION

Appellant represented by:	Sergio L. Jasso, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Boise, Idaho.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in Phoenix, Arizona.

The record shows the Veteran has been diagnosed with and granted service connection for both posttraumatic stress disorder (PTSD) and major depressive disorder.  Accordingly, the Board has broadly characterized the Veteran's claim, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In July 2015, the Board denied entitlement to an effective date earlier than February 23, 2011, for the grant of service connection for an acquired psychiatric disorder.  The Board also determined that initial schedular ratings of 50 percent and 70 percent, but not higher, were warranted for the Veteran's acquired psychiatric disorder for the periods prior to July 17, 2012, and beginning July 17, 2012, respectively.  The Board remanded the issues of entitlement to higher initial ratings for an acquired psychiatric disorder, on an extraschedular basis, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, for additional development.

In a November 2016 rating decision, the RO granted entitlement to a TDIU effective February 23, 2011, based on the combined effects of the Veteran's service-connected acquired psychiatric disorder and physical disabilities.  The Veteran did not appeal any aspect of the November 2016 decision.  Accordingly, the only issue now before the Board is entitlement to higher initial ratings for an acquired psychiatric disorder on an extraschedular basis.

FINDING OF FACT

For the entire period of the claim, the Veteran's service-connected acquired psychiatric disorder has not presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for assignment of an extraschedular initial rating for the Veteran's service-connected acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's acquired psychiatric disorder has been rated under the General Rating Formula for Mental Disorders.  Under this formula, in pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As noted above, the Board issued a decision in July 2015 with regard to the initial schedular ratings assigned for the Veteran's acquired psychiatric disorder.  This decision was not appealed, and as such, the issue of entitlement to increased initial schedular ratings is not before the Board.  

However, VA regulations also provide for compensation in exceptional cases.  Pursuant to 38 C.F.R. § 3.321 (b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2017).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, as noted above, the issue was remanded by the Board in July 2015. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id.  

In the second step of the inquiry, however, if the schedular evaluation is found not to contemplate the claimant's level of disability and symptomatology, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (2017) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board further notes that in initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran was afforded a VA examination in May 2011.  He explained that he experienced an "anniversary reaction" in August and April at which time he experienced heightened anxiety.  He reported intrusive thoughts and mild heightened irritability.  He described a heightened startle response and heightened anxiety, as well as hypervigilance at night.  Concentration was noted to be satisfactory and the Veteran reported no suicidal thoughts.  He stated he occasionally saw shadows or insects that didn't exist out of the corner of his eye over the previous seven months.  He also described periods of depressed mood for the past forty years.

The Veteran stated that he had held a number of jobs but provided no explanation or reason for the high turnover.  He stated that he retired two years prior and stated that mental health symptoms did not affect him on the job.  He described having been married twice, with his second marriage lasting for fifteen years until the death of his wife.  He stated that he lived with his children and grandchildren and had a positive relationship with his family.  He described a previous struggle with cocaine abuse and reported drinking an average amount of alcohol in a typical week.

Mental status examination revealed a casually dressed man with no neglect in his
appearance.  The Veteran was well-oriented, but focus and concentration were mildly impaired.  He maintained good eye contact and was alert and responsive throughout the interview.  There were no speech or communication problems, and the Veteran displayed a broad range of affect and his overall mood was slightly anxious.  His thinking was intact and goal-directed and there was no disturbance in thought process, although he was noted to be vague.  While the Veteran reported experiencing visual hallucinations, there was no evidence of this on interview.  There was no paranoia or delusions.  There were no thoughts, intentions, or plans to hurt himself or others.  Short-term memory was intact and long-term memory was impaired.  Insight and judgment were limited.

A diagnosis of PTSD was provided and a Global Assessment of Functioning (GAF) score of 63 was assigned.  The examiner stated the Veteran's symptoms were in the mild range, although they occurred with regular frequency.  The examiner indicated there appeared to be an occasional decrease in work efficiency and social life but that the Veteran generally functioned satisfactorily.  It was noted that the Veteran was fairly vague in his description and this made it difficult to ascertain the extent of his psychosocial impairments.

A July 2011 mental health treatment note included the Veteran's reports of recurring dreams about Vietnam.  He reported that he felt depressed, apathetic, and lethargic.  He described being on constant alert, and waking from sleep two to four times per week.  He stated that he was isolating from others.  He denied hopelessness, but worried his future would be cut short which he believed might contribute to his isolation.  He adamantly denied suicidal ideation and denied homicidal ideation but stated that his anger had affected him to such a degree he felt like he wanted to kill someone.

The Veteran's treating psychiatrist stated that the Veteran had a significant substance abuse history and appeared to minimize his alcohol abuse, first stating that he had three to five beers per night but later reporting that he had two to four beers a week and decreasing the amount as he spoke with his treating physician.  A
GAF score of 50 was assigned.  In a July 2011 mental health treatment record from the same day, it was noted that the Veteran had stabilized and no longer required psychiatric care.

In his July 2012 notice of disagreement, the Veteran explained that he disagreed with statements made in the VA examination report.  Specifically, he explained that he had not worked and that he was unable to work due to his Vietnam injuries, to include PTSD.

The Veteran had a second VA examination in August 2013.  He explained that he saw his brother several times a month and that he currently lived with his daughter and her two children.  He stated that he was changing jobs constantly due to alcoholism, noting that he had been a serious drinker all his life.  He stated that he would drink sixteen to eighteen beers two to three times per week and at other times he would drink a six-pack every day, with whiskey in between.  He stated that he had crying spells and slept less than before.  He also reported a lack of motivation and that he was more withdrawn than in the past.  He further reported continuous depression and described being nervous all day, but not having panic attacks.

He reported avoiding thoughts, feelings, conversations, activities, places, and people that reminded him of trauma.  He reported an exaggerated startle response, depressed mood, anxiety, suspiciousness, near-continuous panic, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, difficulty in establishing work and social relationships, obsessional rituals which interfered with routine activities, and impaired impulse control.  He described flashbacks and stated that he had been retired for four years, and that it had been his idea to retire.  He also reported difficulty understanding complex commands and trouble establishing relationships with others, but also stated he had gotten along with people at work.

The examiner noted the Veteran was unshaven and his speech was slurred, indicating he may have been under the influence of alcohol.  The examiner indicated the Veteran had impaired impulse control and violent thoughts, but never injured anyone.  The examiner stated the Veteran was not a danger to himself or others and that his memory was excellent for recent and past events.

The examiner diagnosed the Veteran with PTSD, major depression, and alcohol abuse, with the latter two described as comorbid with the Veteran's PTSD.  The examiner noted that the Veteran's Montreal Cognitive Assessment testing demonstrated trouble with language and abstraction and that "delayed recall was terrible."  The examiner indicated the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal, routine behavior, self-care, and conversation.  The examiner further noted that based upon the examination, the Veteran needed to seek follow-up treatment.  It was again noted the Veteran did not appear to pose any threat of danger or injury to himself or others, and a GAF score of 70 was assigned.

The Veteran was afforded an additional VA examination in October 2015.  The examiner provided diagnoses of PTSD and major depressive disorder and indicated it was not possible to differentiate what symptoms were attributable to each condition.  It was noted the Veteran lived with his daughter and continued to maintain regular contact with his two siblings.  He reported continuing to have a positive relationship with his four children, and that his leisure and social interests revolved around his family, including actively helping to take care of his grandchildren.  He also reported playing music and feeding birds.  The examiner noted that the Veteran's symptoms included sleep disturbance, hypervigilance, anxiety, decreased motivation, and difficulty interacting with others, all of which would moderately impact his ability to sustain employment in a setting that required close contact with others.  The Veteran was noted to be casually dressed, to have a slow and labored gait, and to be cooperative and polite.

Upon review of the foregoing, the Board again notes at the outset that the issue of entitlement to increased schedular ratings is not before the Board.  Instead, the issue before the Board is entitlement to increased initial ratings on an extraschedular basis.  In this regard, the primary question before the Board is whether the Veteran's case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the Rating Schedule.  See 38 C.F.R. § 3.321(b)(1) (2017).

Again, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id.

After review of the foregoing VA examination reports and outpatient treatment records, the Board notes the Veteran's psychiatric symptoms have included anxiety, intrusive thoughts, irritability, hypervigilance, impaired focus and concentration, mild memory loss, hallucination of shadows and/or insects, impaired insight and judgment, recurrent dreams, depressed mood, obsessional rituals, impaired impulse control, difficulty understanding complex commands, trouble establishing relationships, decreased motivation, impaired sleep, self-isolation, crying spells, nervousness, and thoughts of killing someone.

The Board notes that each of the symptoms outlined above is directly contemplated by the Rating Schedule's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2017).  Accordingly, the Board concludes that the schedular criteria reasonably describe the Veteran's disability level, the Veteran's disability picture is contemplated by the rating schedule, and the schedular evaluation assigned is adequate.  As such, no referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is warranted, and the claim must be denied.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

ORDER

Entitlement to an initial disability rating for an acquired psychiatric disorder higher than 50 percent prior to July 17, 2012, on an extraschedular basis, is denied.

Entitlement to an initial disability rating for an acquired psychiatric disorder higher than 70 percent beginning July 17, 2012, on an extraschedular basis, is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


